Mr. Justice Cooke delivered the opinion of the court: An information was filed in the circuit court of Cook county against appellant and others, charging them with acting as a corporation, under the name of “Imperial Building Company,” without being legally incorporated. To the information the respondents filed eight pleas, to which demurrers were sustained, and the respondents having-.elected to stand by their pleas, judgment of ouster was rendered. From this judgment appellant has perfected this appeal. The first plea sets out the incorporation of the Imperial Building Company under the general Incorporation act of Illinois, the final certificate bearing date September 12, 1884. The objects of the corporation were stated as follows: “To lease for a. term not to exceed ninety-nine (99) years, lots four (4) and nine (9), and part of lots five (5) and eight (g), all in block one hundred and fifteen (115), in School Section addition to Chicago, for the purpose of erecting thereon a building for the' accommodation of tenants, to make leases, collect rents, and do all things incident to the management of said property.” The second plea sets out that the Imperial Building-Company ever since its incorporation has been actively engaged in the business specified in its charter, has acquired á lease of the premises named in the charter, erected an office building thereon, equipped it with all necessary apparatus, has at all times been in open possession operating this building- as a business, furnishing janitors and other workmen and agents, maintaining an office'- therein for such management and operation, and has paid all taxes on the • property; that this possession and use have been known to all officers of the State and never questioned, and that stock of the company has changed hands from time to time and been transferred to bona fide purchasers upon the faith that the exercise of the franchise was legal and unquestioned. The third plea sets forth a lease by the Imperial Building Company of part of this building to the Chicago Open Board of Trade; avers occupancy under such lease and estoppel of the lessee to question the corporate capacity of the lessor, and that this proceeding is instituted and prosecuted in the sole interest and at the sole request and expense of the Chicago Open Board of Trade. The fourth plea sets out the incorporation as averred in the first plea; alleges the uniform construction, since its enactment, of the general Incorporation act of 1872 as authorizing corporations for this purpose,' the issuing of numerous charters under this act for such purposes, and thé failure of the State to ever question the right of such corporations to exist; that in Chicago alone $100,000,000 have been invested in the stock and $50,000,000 in the bonds of such companies; that the courts of the State have uniformly recognized and treated such companies as valid, and the plea gives a list of over twenty-five such charters, with dates of issue, ranging from 1873 to 1908, and amounts of capital from $50,000 to $2,000,000. The fifth plea sets forth the allegations of the first, second and fourth pleas, and then alleges that respondents own stock in tfie Imperial Building. Company, acquired prior to July, 1908, upon the faith that the charter was valid and the State was estopped; that the proceeding seeks to impair the obligation of contracts, in violation of section 10 of article 1 of the Federal constitution, and to deprive respondents of property without due process of law, in violation of section 1 of .the fourteenth amendment to the Federal constitution. The sixth plea is the same as the fifth, except that it claims protection also under sections 2 and 14 of article 2 of the constitution of Illinois. The seventh plea again sets forth the allegations of the first, second and fourth pleas, and alleges that respondents own stock in the Imperial Building Company, acquired prior to July, 1908, upon the faith that it was valid and the State estopped; that since the enactment of the act of 1872 corporations have been organized under it to operate hotels and safety deposit vaults and the purpose of such corporations has been declared lawful, and that to uphold the right in those cases and to deny it in this is a denial of the equal protection of the laws, contrary to section 1 of the fourteenth amendment to the Federal constitution. The eighth plea is the same as the seventh, except that it claims also the protection of section 22 of article 4, section 14 of article 2 and section 11 of article 1 of the constitution of Illinois. In the collateral proceeding of Imperial Building Co. v. Chicago Open Board of Trade, 238 Ill. 100, dhe charter here in question was held to be invalid. In People v. Shedd, 241 Ill. 155, the same questions which are1 involved here were presented and determined adversely to the appellant’s contentions in this case. It would serve no useful purpose to repeat here the reasons we then gave for the conclusions reached in those cases. Por the reasons there assigned the judgment of the circuit court is affirmed. Judgment affirmed.